Case 1:20-cv-03180-CCB Document1 Filed 11/02/20 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

JUNIOR CARMONA )
3226 Eastbend Ct. )
Abingdon, MD. 21009 )
Plaintiff. )
)

) Case No.
)
CARMAX AUTO SUPER STORES )
10201 Philadelphia Rd. )
White Marsh, Md 21162 )
Defendant. )
)

COMPLAINT
(Jury Trial Demanded)

COMES NOW Plaintiff, Junior Carmona (hereinafter referred to as “Plaintiff’), by and
through his attorney of record, and files this Complaint for damages against Defendant, CarMax
Auto Super Stores and its representatives (collectively, hereinafter, referred to as “Defendant”),
and for cause would show unto the Court the following:

PARTIES
1. Plaintiff is over the age of 19 (nineteen) and a citizen of the state of Maryland at the time
of the violation of his rights at issue in this Complaint.

2. Defendant is an auto dealership licensed to operate in the state of Maryland and is

Plaintiff's former employer.

JURISDICTION AND VENUE
3. This is a suit to obtain relief for retaliation for engaging in a protected activity, with regard

to discharge, in violation of the Americans with Disabilities Act of 1990, as amended by

 
10.

11,

12.

13.

Case 1:20-cv-03180-CCB Document1 Filed 11/02/20 Page 2 of 10

the ADA Amendment Act of 2008 (ADAAA). Plaintiff seeks relief under 42 U.S.C. §

1981, for violation of his civil rights.

The jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331, 1343(4) and 28

U.S.C. §§ 2201 and 2202.

Venue is proper in that the alleged act occurred in Baltimore County, Maryland.
ADMINISTRATIVE REMEDIES

On or about July 1, 2020, Plaintiff filed with the United States Equal Employment

Opportunity Commission (“EEOC”) a Charge of Discrimination against Defendant.

The charge alleged retaliation.

The EEOC issued a Dismissal and Notice of Rights (“Right to Sue Letter”) on July 30,

2020, which was received by Plaintiff on August 5, 2020.

Plaintiff initiated this action within 90 (ninety) days of receipt of the Right to Sue Letter.

All conditions precedent to the institution of this lawsuit have been fulfilled.

FACTS

Plaintiff was employed by Defendant, located at 10201 Philadelphia Rd., White Marsh,
MD 21162 as a sales associate from February 7, 2007 until his wrongful termination on
April 27, 2020.

On or about March 16, 2020, the Governor of Maryland issued a mandate regarding the
COVID-19 pandemic which required, amongst other instructions, the necessity of social
distancing and the use of masks in public spaces.

On or about March 16, 2020, Plaintiff expressed to Defendant his desire to wear a mask

while at work because of the Governor’s declaration of a State of Emergency related to

 
14.

15.

16.

17.

18.

19,

Case 1:20-cv-03180-CCB Document1 Filed 11/02/20 Page 3 of 10

COVID-19 and the seriousness of the impact should one contract this vicious respiratory
disease.

Plaintiff further explained to Defendant that his wife was determined to be “high risk” and
his continued work during the pandemic would necessitate the wearing of protective gear
(i.e., mask and gloves) to ensure her continued well-being upon his return home after work.
Plaintiff's manager, a representative of Defendant, informed Plaintiff that the wearing of
masks while at work was prohibited. Consequently, Plaintiff was asked to remove his
protective gear during work hours.

By way of context, Plaintiff was a sales associate, who at the very least, was required to
interact with other individuals of the general public as part of his work responsibilities.
Unfortunately, this heightened Plaintiff's exposure to COVID-19 in the absence of
protective gear, specifically the wearing of a mask and/or gloves.

Upon Plaintiff expressing discomfort with Defendant’s requirement that the protective gear
be removed; Plaintiff reiterated the potential danger to his wife who was “high-risk”
according to the CDC guidelines. Plaintiff was then reported to the Store Manager, a
representative of Defendant.

The store manager, a representative of Defendant, demanded Plaintiff remove his
protective gear because the continued wearing of such gear would,” scare away customers”
and in turn, “affect [Plaintiffs] income.”

As Defendant remained open and fully operational during this local and nationwide
pandemic, Plaintiff continued to express concerns to Defendant regarding Defendant’s lack

of precautions to ensure the continued safety of its dedicated employees and their families.

 
20.

21.

22.

23,

24.

25.

26.

Case 1:20-cv-03180-CCB Document1 Filed 11/02/20 Page 4 of 10

On or about March 23, 2020, Defendant informed Plaintiff and other staff that Defendant
was following the CDC guidelines regarding the wearing of masks and according to those
guidelines, no employee, including Plaintiff would be permitted to wear protective gear,
specifically masks.

On a date uncertain, but during the time of Plaintiff's continued expression against
Defendant’s prohibition of protective gear, an employee, employed in the service
department, contracted COVID-19.

On or about March 30, 2020, Defendant unexpectedly closed the store located at 10201
Philadelphia Rd., White Marsh, MD 21162. Given the timing of the unrelated employee
contracting COVID-19, a reasonable conclusion can be drawn that this closure was related
to the COVID-19 pandemic.

On or about April 8, 2020, Plaintiff received a letter from Defendant informing him that he
was furloughed with pay until further notice.

On or about April 16, 2020, Plaintiff along with four (4) other associates was asked by the
store manager, a representative of Defendant, to return to work. The employees were
assured that proper precautions would be implemented to ensure each employees safety
and cleanliness of their workspaces.

Upon Plaintiffs arrival to work on or about April 17, 2020, he was briefed, along with the
other employees and managers about Defendant’s expectations and continued operation
during the pandemic.

Plaintiff noticed, upon arriving to his workstation, that the assigned workspace had not

been properly prepared prior to his return. There were no signs of sanitation and what is

 
27.

28.

29.

30.

31.

32.

Case 1:20-cv-03180-CCB Document1 Filed 11/02/20 Page 5 of 10

more, Plaintiff was confined to a smaller work area where he was seated less than the
required six (6) feet apart from his other coworkers.

Concerned for his safety, Plaintiff asked Defendant for a mask and sanitization products,
specifically Lysol spray, so that he could sanitize his area and limit his exposure to any
infected persons.

Not only did Defendant refuse to provide Plaintiff with a mask, but Plaintiff was also
informed that he would have to purchase his own sanitization products as none would be
provided to him by Defendant.

While working, Plaintiff observed other sales associates exhibiting symptoms of COVID-
19, specifically coughing and sneezing, but Defendant refused to address this obvious
display of a potential respiratory infection.

Concerned, Plaintiff expressed to the on duty manager, a representative of Defendant, is
concerns with Defendant’s lack of a plan to implement and enforce proper safety measures
to ensure the continued well-being of its staff, their families, and Defendant’s customers.
Disinterested in Plaintiffs concerns, the on-duty manager left the conversation without any
response to Plaintiff's appropriately raised concerns.

On or about April 22, 2020 Plaintiff was scheduled to be off but came into the office to
ensure that a customer’s paperwork was properly prepared ahead of the customers
appointment.

Plaintiff asked a manager, a representative of Defendant, to review the paperwork to ensure
its preparedness for the appointment. Plaintiff was informed that the paperwork would be

reviewed by a manager upon the customer’s arrival.

 
33,

34,

35.

36.

37.

38.

39.

40.

Case 1:20-cv-03180-CCB Document1 Filed 11/02/20 Page 6 of 10

Plaintiff was later approached by a manager, a representative of Defendant, regarding the
verification process of the documents prior to the clients arrival. Plaintiff shared that the
documents would be reviewed by a manager upon the clients arrival.
Dissatisfied with Plaintiffs response the manager, a representative of Defendant, escorted
Plaintiff to an area where Plaintiff was further questioned regarding this chain of events.
Upon conclusion of this conversation, Plaintiff thought it to be a good opportunity to share
some of his concerns regarding Defendant’s lack of procedures and protocols to protect its
employees, including, but not limited to Plaintiff, from the contraction of COVID-19.
Visibly upset, the manager, a representative of Defendant, instructed Plaintiff to take the
following day off.
The following day, Plaintiff was informed by Defendant that he was placed on
administrative leave, which subsequently was followed by termination on April 27, 2020.
CAUSE OF ACTION

Count I: Violations of the ADA
Plaintiff hereby realleges the foregoing as if fully restated herein.
The ADA Amendment Act of 2008 (ADAAA) applies to Plaintiffs ADA claims of
retaliation and wrongful termination because Defendant's actions took place after the
effective date of the ADAAA. Pub. L. 110-325, § 8, 122 Stat. 3553 (Sept. 25, 2008),
codified at 42 U.S.C. § 12101 (Note). Under the ADAAA, it is unlawful to discriminate
against an employee when there is a “...a known disability of an individual with whom the
[employee] is known to have a relationship or association.”

Among other things, Defendant did the following, in violation of the ADAAA:

 
Case 1:20-cv-03180-CCB Document1 Filed 11/02/20 Page 7 of 10

eC.

failed and refused to make and implement reasonable accommodations to Plaintiff
knowing the disability of Plaintiff's wife with whom Plaintiff resides, which failure
and refusal was not in good faith;

terminated Plaintiffs employment based on the need to make reasonable
accommodations to Plaintiff knowing the disability of Plaintiff's wife with whom
Plaintiff resides;

terminated Plaintiff's employment based on the need to make reasonable
accommodations to Plaintiff knowing the disability of Plaintiffs wife with whom
Plaintiff resides, despite Plaintiff's good sales performance for a substantial period
of time;

failed to engage with Plaintiff to determine the extent and nature of the necessary
reasonable accommodations for Plaintiff in light of his wife’s disability and
susceptibility to contracting COVID-19; and

otherwise discriminated against Plaintiff based upon disability under the ADA.

41. Throughout the coronavirus pandemic, Plaintiff participated in a protected activity by

openly and expressly stating his concerns of wearing protective gear, such as a face mask

and gloves, to protect himself and his family from contracting covid-19.

42. Plaintiff's wife suffers from a medical disability contemplated under the ADAAA that

makes her more susceptible to life threatening symptoms if she were to contract the virus.

43. Plaintiff's expressions of concerns went ignored until he was ultimately terminated for

expressing concerns related to Defendant’s lack of precautions and safety plan to protect

its employees and their family members with whom they reside.

 
44.

45.

46.

47,

48.

Case 1:20-cv-03180-CCB Document1 Filed 11/02/20 Page 8 of 10

The reason given for the termination of Plaintiff's employment was false and pretextual,
and Defendant knew that the reason offered Plaintiff was false and a mere pretext for the
real reason for the termination of his employment, namely, the intentional discrimination
by Defendant described herein on account of Plaintiff's wife’s disability. Alternatively,
Defendant's reasons for terminating Plaintiff from his job were mixed with impermissible
reasons based on disability.

Plaintiff was and is qualified for the job he was performing because he satisfies the skill,
experience and other job-related requirements for the position as well as other positions at
Defendant. All of which is supported by a history of performance awards and documented
praises from various customers throughout Plaintiff's employment.

At all relevant times, Plaintiff was able to perform the essential functions of the position
he was occupying with or without reasonable accommodation.

Defendant has engaged in a pattern and practice of acts which discriminated against
Plaintiff in employment opportunities on account of disability, and Defendant, through its
employees, agents and supervisors, intentionally discriminated against Plaintiff based upon
disability. Defendant's conduct further constituted prohibited harassment based on
disability.

Defendant's acts and practices described herein were intentional and were performed with
malice and/or reckless indifference to the Plaintiff's federally protected civil rights within

the meaning of § 102(b)(1) of the Civil Rights Act of 1991.

 
49,

50.

51.

52.

53.

54,

55.

Case 1:20-cv-03180-CCB Document1 Filed 11/02/20 Page 9 of 10

Count II: Violations of the ADA - Retaliation
Plaintiff hereby realleges the foregoing as if fully restated herein.
Plaintiff opposed the inaction of Defendant to implement a safety plan and other protocols
to ensure the safety of its employees and the family members with whom those employees
reside with, and requested reasonable accommodation related to the same. After Plaintiffs
requests and discussion with management and after requesting reasonable accommodations
for himself and his wife’s ADD, Plaintiff's employment was terminated.
Defendant discriminated and retaliated against Plaintiff because he opposed the conduct
by Defendant made unlawful under the ADA, and pursuant to 42 U.S.C. § 12203(a), and
because he requested reasonable accommodations for his wife’s disability, including
through the termination of Plaintiff's employment.
Defendant engaged in the retaliatory practices complained of with malice or with reckless
indifference to the federally protected rights of Plaintiff, as contemplated by 42 U.S.C. §
1981a(b)(1).
Plaintiff is entitled to recover punitive damages in addition to the other damages to which
he is entitled.

DAMAGES

As a consequence of Defendant's intentional discrimination based on disability, Plaintiff
has suffered, continues to suffer and will in the future suffer great emotional distress,
anxiety, stress, embarrassment, humiliation, pain, suffering, damage to reputation and loss
of enjoyment of life.
As a consequence of Defendant's actions, Plaintiff has lost wages and other financial

incidents and benefits of employment, and Plaintiff will continue to suffer such losses.

 
Case 1:20-cv-03180-CCB Document1 Filed 11/02/20 Page 10 of 10

56. As a consequence of the acts and omissions of Defendant, Plaintiff has incurred and will
continue to incur attorneys’ fees, costs and expenses.
57. As a consequence of the forgoing conduct of Defendant, Plaintiff has damages in an
amount exceeding the jurisdictional requirements of the Court.
RELIEF
58. Plaintiff requests that the Court issue the following relief:
a. Enter declaratory relief declaring that Defendant have engaged retaliation and
constitutional violations under 42 U.S.C. Section 1981;
b. Award Plaintiff compensatory and punitive damages for all the mentioned causes
of action in an amount to be determined by a jury of his peers;
c. Award Plaintiff attorney’s fees, cost and expenses of litigation; and
d. Award such other relief to which Plaintiff may be entitled to under law.
WHEREFORE, PREMISES CONSIDERED, Plaintiff demands judgment against
Defendant in an amount exceeding the jurisdictional requirements of this Court, all together with
Court costs, including attorney’s fees, plus pre and post judgment interest, and for any other relief
which this Court deems just and proper.

Respectfully submitted, this 2"! day of November 2020

/s/Charles Tucker Jr. Esq.
Tucker Moore Group LLP
Charles Tucker, Jr. Esq. #993515
8181 Professional Place Ste. 207
Hyattsville, MD 20785
charles@tuckerlawgroupllp.com

 
